UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-22208 QCR HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Delaware 42-1397595 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3551 7 th Street, Moline, Illinois 61265 (Address of principal executive offices, including zip code) (309) 743-7724 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ X ] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [ X ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: As of August 3, 2015, the Registrant had outstanding 11,707,040 shares of common stock, $1.00 par value per share. QCR HOLDINGS, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page Number(s) Part I FINANCIAL INFORMATION Item 1 Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets As of June 30, 2015 and December 31, 2014 3 Consolidated Statements of Income (Loss) For the Three Months Ended June 30, 2015 and 2014 4 Consolidated Statements of Income For the Six Months Ended June 30, 2015 and 2014 5 Consolidated Statements of Comprehensive Income (Loss) For the Three and Six Months Ended June 30, 2015 and 2014 6 Consolidated Statements of Changes in Stockholders' Equity For the Three and Six Months Ended June 30, 2015 and 2014 7 Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2015 and 2014 8 Notes to Consolidated Financial Statements 10 Note 1. Basis of Presentation 10 Note 2. Investment Securities 12 Note 3. Loans/Leases Receivable 17 Note 4. Derivatives and Hedging Activities 27 Note 5. Federal Home Loan Bank Advances 28 Note 6. Other Borrowings and Unused Lines of Credit 29 Note 7. Common Stock Offering and Balance Sheet Restructuring 31 Note 8. Regulatory Capital Requirements and Restrictions on Dividends 32 Note 9. Earnings Per Share 34 Note 10. Fair Value 34 Note 11. Business Segment Information 38 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations Introduction 40 General 40 Executive Overview 40 Long-Term Financial Goals 43 Strategic Developments 44 GAAP to Non-GAAP Reconciliations 45 Net Interest Income (Tax Equivalent Basis) 47 Critical Accounting Policies 52 1 Results of Operations 53 Interest Income 53 Interest Expense 53 Provision for Loan/Lease Losses 54 Noninterest Income 55 Noninterest Expense 58 Income Taxes 60 Financial Condition 60 Investment Securities 61 Loans/Leases 62 Allowance for Estimated Losses on Loans/Leases 64 Nonperforming Assets 66 Deposits 67 Borrowings 67 Stockholders' Equity 68 Liquidity and Capital Resources 68 Special Note Concerning Forward-Looking Statements 71 Item 3 Quantitative and Qualitative Disclosures About Market Risk 72 Item 4 Controls and Procedures 75 Part II OTHER INFORMATION Item 1 Legal Proceedings 76 Item 1A Risk Factors 76 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 76 Item 3 Defaults upon Senior Securities 77 Item 4 Mine Safety Disclosures 77 Item 5 Other Information 77 Item 6 Exhibits 78 Signatures 79 Throughout the Notes to the Consolidated Financial Statements and Management's Discussion & Analysis of Financial Condition & Results of Operations, we use certain acronyms and abbreviations as defined in Note 1 ("Basis of Presentation") that begins on page 10. 2 QCR HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) As of June 30, 2015 and December 31, 2014 June 30, December 31, ASSETS Cash and due from banks $ 39,994,818 $ 38,235,019 Federal funds sold 22,555,000 46,780,000 Interest-bearing deposits at financial institutions 47,682,823 35,334,682 Securities held to maturity, at amortized cost 225,138,234 199,879,574 Securities available for sale, at fair value 367,229,783 451,659,630 Total securities 592,368,017 651,539,204 Loans receivable held for sale 1,548,200 553,000 Loans/leases receivable held for investment 1,713,835,998 1,629,450,070 Gross loans/leases receivable 1,715,384,198 1,630,003,070 Less allowance for estimated losses on loans/leases ) ) Net loans/leases receivable 1,689,238,198 1,606,928,705 Premises and equipment, net 38,428,729 36,021,128 Bank-owned life insurance 54,635,439 53,723,548 Restricted investment securities 13,466,525 15,559,575 Other real estate owned, net 11,952,024 12,767,636 Goodwill 3,222,688 3,222,688 Core deposit intangible 1,571,165 1,670,921 Other assets 27,853,420 23,174,994 Total assets $ 2,542,968,846 $ 2,524,958,100 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits: Noninterest-bearing $ 633,370,191 $ 511,991,864 Interest-bearing 1,203,396,879 1,167,676,149 Total deposits 1,836,767,070 1,679,668,013 Short-term borrowings 168,574,852 268,351,670 Federal Home Loan Bank advances 132,500,000 203,500,000 Other borrowings 115,000,000 150,282,492 Junior subordinated debentures 40,492,319 40,423,735 Other liabilities 37,937,188 38,653,681 Total liabilities 2,331,271,429 2,380,879,591 STOCKHOLDERS' EQUITY Common stock, $1 par value; shares authorized 20,000,000 11,819,824 8,074,443 June 2015 - 11,819,824 shares issued and 11,698,578 outstanding December 2014 - 8,074,443 shares issued and 7,953,197 outstanding Additional paid-in capital 122,511,186 61,668,968 Retained earnings 81,066,189 77,876,824 Accumulated other comprehensive loss: Securities available for sale ) ) Interest rate cap derivatives ) ) Less treasury stock, June 2015 and December 2014 - 121,246 common shares, at cost ) ) Total stockholders' equity 211,697,417 144,078,509 Total liabilities and stockholders' equity $ 2,542,968,846 $ 2,524,958,100 See Notes to Consolidated Financial Statements (Unaudited) 3 QCR HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (LOSS) (UNAUDITED) Three Months Ended June 30, Interest and dividend income: Loans/leases, including fees $ 18,245,724 $ 16,868,806 Securities: Taxable 1,735,495 2,573,649 Nontaxable 1,890,320 1,448,415 Interest-bearing deposits at financial institutions 64,665 71,243 Restricted investment securities 108,161 139,570 Federal funds sold 6,247 3,693 Total interest and dividend income 22,050,612 21,105,376 Interest expense: Deposits 1,083,487 1,101,615 Short-term borrowings 53,244 60,811 Federal Home Loan Bank advances 1,001,646 1,495,980 Other borrowings 1,108,442 1,174,594 Junior subordinated debentures 312,957 307,033 Total interest expense 3,559,776 4,140,033 Net interest income 18,490,836 16,965,343 Provision for loan/lease losses 2,348,665 1,001,879 Net interest income after provision for loan/lease losses 16,142,171 15,963,464 Noninterest income: Trust department fees 1,511,176 1,444,414 Investment advisory and management fees 758,433 710,858 Deposit service fees 1,100,866 1,091,923 Gains on sales of residential real estate loans 95,535 132,971 Gains on sales of government guaranteed portions of loans 69,346 508,168 Securities gains, net - 571 Earnings on bank-owned life insurance 433,152 388,672 Swap fee income 393,723 - Debit card fees 255,000 280,800 Correspondent banking fees 285,379 218,504 Participation service fees on commercial loan participations 223,827 208,005 Gains (losses) on other real estate owned, net 98,876 ) Other 426,293 485,984 Total noninterest income 5,651,606 5,344,213 Noninterest expense: Salaries and employee benefits 11,091,952 9,922,191 Occupancy and equipment expense 1,865,552 1,838,971 Professional and data processing fees 1,470,695 1,403,915 FDIC and other insurance 730,563 695,365 Loan/lease expense 368,274 377,492 Advertising and marketing 489,504 501,548 Postage and telephone 214,142 258,121 Stationery and supplies 136,808 145,635 Bank service charges 358,996 324,397 Losses on debt extinguishment 6,894,185 - Other 671,335 638,894 Total noninterest expense 24,292,006 16,106,529 Net income (loss) before income taxes ) 5,201,148 Federal and state income tax expense (benefit) ) 1,193,312 Net income (loss) $ ) $ 4,007,836 Less: Preferred stock dividends - 373,869 Net income (loss) attributable to QCR Holdings, Inc. common stockholders $ ) $ 3,633,967 Earnings (loss) per common share attributable to QCR Holdings, Inc. common shareholders Basic $ ) $ 0.46 Diluted $ ) $ 0.45 Weighted average common shares outstanding 9,946,744 7,924,624 Weighted average common and common equivalent shares outstanding 9,946,744 8,050,514 Cash dividends declared per common share $ 0.04 $ 0.04 See Notes to Consolidated Financial Statements (Unaudited) 4 QCR HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Six Months Ended June 30, Interest and dividend income: Loans/leases, including fees $ 36,250,243 $ 33,644,396 Securities: Taxable 3,678,260 5,156,443 Nontaxable 3,620,888 2,902,471 Interest-bearing deposits at financial institutions 141,719 161,770 Restricted investment securities 250,479 268,495 Federal funds sold 10,753 7,012 Total interest and dividend income 43,952,342 42,140,587 Interest expense: Deposits 2,155,932 2,203,208 Short-term borrowings 117,269 112,507 Federal Home Loan Bank advances 2,445,361 3,051,956 Other borrowings 2,340,328 2,346,125 Junior subordinated debentures 620,399 612,207 Total interest expense 7,679,289 8,326,003 Net interest income 36,273,053 33,814,584 Provision for loan/lease losses 4,059,121 2,096,041 Net interest income after provision for loan/lease losses 32,213,932 31,718,543 Noninterest income: Trust department fees 3,144,571 2,944,756 Investment advisory and management fees 1,468,476 1,359,850 Deposit service fees 2,217,849 2,137,808 Gains on sales of residential real estate loans 181,675 196,458 Gains on sales of government guaranteed portions of loans 140,319 702,187 Securities gains, net 416,933 21,196 Earnings on bank-owned life insurance 911,891 842,836 Swap fee income 1,119,930 62,000 Debit card fees 493,000 511,405 Correspondent banking fees 605,000 450,647 Participation service fees on commercial loan participations 445,776 414,201 Gains (losses) on other real estate owned, net 69,923 ) Other 686,204 592,415 Total noninterest income 11,901,547 10,091,054 Noninterest expense: Salaries and employee benefits 22,126,404 19,940,109 Occupancy and equipment expense 3,659,723 3,733,259 Professional and data processing fees 2,941,212 2,988,321 FDIC and other insurance 1,449,620 1,410,115 Loan/lease expense 834,887 723,128 Advertising and marketing 907,741 839,135 Postage and telephone 463,098 548,796 Stationery and supplies 279,363 297,386 Bank service charges 696,454 622,429 Losses on debt extinguishment 6,894,185 - Other 1,271,643 1,144,271 Total noninterest expense 41,524,330 32,246,949 Net income before income taxes 2,591,149 9,562,648 Federal and state income tax expense (benefit) ) 1,665,597 Net income $ 3,654,071 $ 7,897,051 Less: Preferred stock dividends - 1,081,877 Net income attributable to QCR Holdings, Inc. common stockholders $ 3,654,071 $ 6,815,174 Earnings per common share attributable to QCR Holdings, Inc. common shareholders Basic $ 0.41 $ 0.86 Diluted $ 0.40 $ 0.85 Weighted average common shares outstanding 8,961,327 7,912,830 Weighted average common and common equivalent shares outstanding 9,098,697 8,040,279 Cash dividends declared per common share $ 0.04 $ 0.04 See Notes to Consolidated Financial Statements (Unaudited) 5 QCR HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) Three and Six Months Ended June 30, 2015 and 2014 Three Months Ended June 30, 2015 2014 Net income (loss) $ ) $ 4,007,836 Other comprehensive income (loss): Unrealized gains (losses) on securities available for sale: Unrealized holding gains (losses) arising during the period before tax ) 7,656,064 Less reclassification adjustment for gains included in net income before tax - 571 ) 7,655,493 Unrealized gains (losses) on interest rate cap derivatives: Unrealized holding gains (losses) arising during the period before tax 119,433 ) Less reclassification adjustment for ineffectiveness and caplet amortization before tax 9,561 - 109,872 ) Other comprehensive income (loss), before tax ) 7,404,344 Tax expense (benefit) ) 2,928,330 Other comprehensive income (loss), net of tax ) 4,476,014 Comprehensive income (loss) attributable to QCR Holdings, Inc. $ ) $ 8,483,850 Six Months Ended June 30, 2015 2014 Net income $ 3,654,071 $ 7,897,051 Other comprehensive income (loss): Unrealized gains on securities available for sale: Unrealized holding gains arising during the period before tax 443,347 16,146,238 Less reclassification adjustment for gains included in net income before tax 416,933 21,196 26,414 16,125,042 Unrealized losses on interest rate cap derivatives: Unrealized holding losses arising during the period before tax ) ) Less reclassification adjustment for ineffectiveness and caplet amortization before tax 10,463 - ) ) Other comprehensive income (loss), before tax ) 15,873,893 Tax expense (benefit) ) 6,167,095 Other comprehensive income (loss), net of tax ) 9,706,798 Comprehensive income attributable to QCR Holdings, Inc. $ 3,496,015 $ 17,603,849 See Notes to Consolidated Financial Statements (Unaudited) 6 QCR HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (UNAUDITED) Three and Six Months Ended June 30, 2015 and 2014 Preferred Stock Common Stock Addiontional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Total Balance December 31, 2014 $ - $ 8,074,443 $ 61,668,968 $ 77,876,824 $ ) $ ) $ 144,078,509 Net income - - - 4,177,889 - - 4,177,889 Other comprehensive income, net of tax - 2,220,865 - 2,220,865 Proceeds from issuance of 5,679 shares of common stock as a result of stock purchased under the Employee Stock Purchase Plan - 5,679 82,641 - - - 88,320 Proceeds from issuance of 9,688 shares of common stock as a result of stock options exercised - 9,688 94,728 - - - 104,416 Stock compensation expense - - 367,775 367,775 Tax benefit of nonqualified stock options exercised - - 15,651 - - - 15,651 Restricted stock awards - 26,502 ) - Exchange of 3,272 shares of common stock in connection with restricted stock vested, net - ) ) - - - ) Balance March 31, 2015 $ - $ 8,113,040 $ 62,149,073 $ 82,054,713 $ 285,649 $ ) $ 150,995,965 Net income (loss) - - - ) - - ) Other comprehensive income (loss), net of tax - ) - ) Common cash dividends declared, $0.04 per share - - - ) - - ) Proceeds from issuance of 3,680,000 shares of common stock, net of issuance costs - 3,680,000 59,804,123 - - - 63,484,123 Proceeds from issuance of 8,558 shares of common stock as a result of stock purchased under the Employee Stock Purchase Plan - 8,558 128,927 - - - 137,485 Proceeds from issuance of 17,240 shares of common stock as a result of stock options exercised - 17,240 238,717 - - - 255,957 Tax benefit of nonqualified stock options exercised - - 15,827 - - - 15,827 Exchange of 630 shares of common stock in connection with stock options exercised - ) ) - - - ) Stock compensation expense - - 186,751 - - - 186,751 Restricted stock awards - 1,616 ) - Balance June 30, 2015 $ - $ 11,819,824 $ 122,511,186 $ 81,066,189 $ ) $ ) $ 211,697,417 Accumulated Additional Other Preferred Common Paid-In Retained Comprehensive Treasury Stock Stock Capital Earnings Income (Loss) Stock Total Balance December 31, 2013 $ 29,867 $ 8,005,708 $ 90,154,528 $ 64,637,173 $ ) $ ) $ 147,576,780 Net income - - - 3,889,215 - - 3,889,215 Other comprehensive income, net of tax - 5,230,784 - 5,230,784 Preferred cash dividends declared - - - ) - - ) Redemption of 15,000 shares of Series F Noncumulative Perpetual Preferred Stock ) - ) - - - ) Proceeds from issuance of 6,189 shares of common stock as a result of stock purchased under the Employee Stock Purchase Plan - 6,189 78,256 - - - 84,445 Proceeds from issuance of 9,814 shares of common stock as a result of stock options exercised - 9,814 85,582 - - - 95,396 Stock compensation expense - - 347,752 347,752 Tax benefit of nonqualified stock options exercised - - 18,647 - - - 18,647 Restricted stock awards - 27,197 ) - Exchange of 10,300 shares of common stock in connection with restricted stock vested, net - ) ) - - - ) Balance March 31, 2014 $ 14,867 $ 8,038,608 $ 75,504,884 $ 67,818,380 $ ) $ ) $ 141,357,027 Net income - - - 4,007,836 - - 4,007,836 Other comprehensive income, net of tax - 4,476,014 - 4,476,014 Common cash dividends declared, $0.04 per share - - - ) - - ) Preferred cash dividends declared - - - ) - - ) Redemption of 14,867 shares of Series F Noncumulative Perpetual Preferred Stock ) - ) - - - ) Proceeds from issuance of 8,361 shares of common stock as a result of stock purchased under the Employee Stock Purchase Plan - 8,361 119,797 - - - 128,158 Proceeds from issuance of 630 shares of common stock as a result of stock options exercised - 630 5,159 - - - 5,789 Stock compensation expense - - 179,265 179,265 Tax benefit of nonqualified stock options exercised - - 1,284 - - - 1,284 Restricted stock awards - 2,290 ) - Balance June 30, 2014 $ - $ 8,049,889 $ 60,999,044 $ 71,137,294 $ ) $ ) $ 134,642,529 See Notes to Consolidated Financial Statements (Unaudited) 7 QCR HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, 2015 and 2014 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 3,654,071 $ 7,897,051 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 1,520,380 1,390,389 Provision for loan/lease losses 4,059,121 2,096,041 Stock-based compensation expense 554,526 527,017 Deferred compensation expense accrued 767,292 684,984 Losses (gains) on other real estate owned, net ) 144,705 Amortization of premiums on securities, net 485,085 1,002,893 Securities gains, net ) ) Loans originated for sale ) ) Proceeds on sales of loans 14,532,761 23,169,975 Gains on sales of residential real estate loans ) ) Gains on sales of government guaranteed portions of loans ) ) Losses on debt extinguishment 6,894,185 - Amortization of core deposit intangible 99,756 99,756 Accretion of acquisition fair value adjustments, net ) ) Increase in cash value of bank-owned life insurance ) ) Increase in other assets ) ) Decrease in other liabilities ) ) Net cash provided by operating activities $ 8,851,424 $ 7,315,661 CASH FLOWS FROM INVESTING ACTIVITIES Net decrease in federal funds sold 24,225,000 18,945,000 Net increase in interest-bearing deposits at financial institutions ) ) Proceeds from sales of other real estate owned 1,723,317 771,902 Purchase of derivative instruments - ) Activity in securities portfolio: Purchases ) ) Calls, maturities and redemptions 177,366,721 27,756,298 Paydowns 8,003,250 12,563,485 Sales 54,966,923 25,877,578 Activity in restricted investment securities: Purchases ) ) Redemptions 3,431,700 1,520,000 Net increase in loans/leases originated and held for investment ) ) Purchase of premises and equipment ) ) Net cash used in investing activities $ ) $ ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase in deposit accounts 157,102,985 30,392,132 Net increase (decrease) in short-term borrowings ) 55,028,887 Activity in Federal Home Loan Bank advances: Term advances 5,000,000 - Calls and maturities ) ) Net change in short-term and overnight advances 21,500,000 11,900,000 Prepayments ) - Activity in other borrowings: Proceeds from other borrowings - 10,000,000 Calls, maturities and scheduled principal payments ) - Prepayments ) ) Payment of cash dividends on common and preferred stock ) ) Net proceeds from common stock offering, 3,680,000 shares issued 63,484,123 - Redemption of 15,000 shares of Series F Noncumulative Perpetual Preferred Stock, net - ) Redemption of 14,867 shares of Series F Noncumulative Perpetual Preferred Stock, net - ) Proceeds from issuance of common stock, net 617,656 313,788 Net cash provided by financing activities $ 7,892,807 $ 54,811,330 Net increase in cash and due from banks 1,759,799 14,341,787 Cash and due from banks, beginning 38,235,019 41,950,790 Cash and due from banks, ending $ 39,994,818 $ 56,292,577 (Continued) 8 QCR HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) - continued Six Months Ended June 30, 2015 and 2014 Supplemental disclosure of cash flow information, cash payments for: Interest $ 7,903,945 $ 8,376,272 Income/franchise taxes $ 1,940,275 $ 3,057,500 Supplemental schedule of noncash investing activities: Change in accumulated other comprehensive income (loss), unrealized gains (losses) on securities available for sale and derivative instruments, net $ ) $ 9,706,798 Exchange of shares of common stock in connection with payroll taxes for restricted stock and in connection with stock options exercised $ ) $ ) Transfers of loans to other real estate owned $ 837,782 $ 2,138,768 See Notes to Consolidated Financial Statements (Unaudited) 9 Part I Item 1 QCR HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) June 30, 2015 NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of presentation : The interim unaudited consolidated financial statements contained herein should be read in conjunction with the audited consolidated financial statements and accompanying notes to the consolidated financial statements for the fiscal year ended December 31, 2014, included in QCR Holdings, Inc.’s (the “Company”) Form 10-K filed with the Securities and Exchange Commission on March 12, 2015. Accordingly, footnote disclosures, which would substantially duplicate the disclosures contained in the audited consolidated financial statements, have been omitted. The financial information of the Company included herein has been prepared in accordance with U.S. generally accepted accounting principles for interim financial reporting and has been prepared pursuant to the rules and regulations for reporting on Form 10-Q and Rule 10-01 of Regulation S-X. Such information reflects all adjustments (consisting of normal recurring adjustments) that are, in the opinion of management, necessary for a fair presentation of the financial position and results of operations for the periods presented. Any differences appearing between the numbers presented in financial statements and management’s discussion and analysis are due to rounding. The results of the interim period ended June 30, 2015, are not necessarily indicative of the results expected for the year ending December 31, 2015. The acronyms and abbreviations identified below are used in the Notes to theConsolidated Financial Statements as well as in Management’s Discussion & Analysis of Financial Condition & Results of Operations. It may be helpful to refer back to this page as you read this report. Allowance: Allowance for estimated losses on loans/leases m2: m2 Lease Funds, LLC AOCI: Accumulated other comprehensive income NPA: Nonperforming asset ASU: Accounting Standards Update NPL: Nonperforming loan BOLI: Bank-owned life insurance OREO: Other real estate owned Community National: Community National Bancorporation OTTI: Other-than-temporary impairment CRBT: Cedar Rapids Bank & Trust Company Provision: Provision for loan/lease losses Dodd-Frank Act: Dodd-Frank Wall Street Reform and QCBT: Quad City Bank & Trust Company Consumer Protection Act RB&T: Rockford Bank & Trust Company EPS: Earnings per share SBA: U.S. Small Business Administration Exchange Act: Securities Exchange Act of 1934, as amended SEC: Securities and Exchange Commission FASB: Financial Accounting Standards Board TA: Tangible assets FDIC: Federal Deposit Insurance Corporation TCE: Tangible common equity FHA: Federal Housing Authority TDRs: Troubled debt restructurings FHLB: Federal Home Loan Bank USDA: U.S. Department of Agriculture HUD: U.S. Department of Housing and Urban Development VA: U.S. Department of Veteran's Affairs The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries which include three commercial banks: QCBT, CRBT, and RB&T. All are state-chartered commercial banks. The Company also engages in direct financing lease contracts through m2 Lease Funds, a wholly-owned subsidiary of QCBT. All material intercompany transactions and balances have been eliminated in consolidation. Recent accounting developments : In May 2014, FASB issued ASU 2014-09, Revenue from Contracts with Customers . ASU 2014-09 implements a common revenue standard that clarifies the principles for recognizing revenue. The core principle of ASU 2014-09 is that an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. To achieve that core principle, an entity should apply the following steps: (i) identify the contract(s) with a customer, (ii) identify the performance obligations in the contract, (iii) determine the transaction price, (iv) allocate the transaction price to the performance obligations in the contract and (v) recognize revenue when (or as) the entity satisfies a performance obligation. ASU 2014-09 was originally effective for the Company on January 1, 2017, however, FASB recently voted to defer the effective date in order to provide additional time for both public and private entities to evaluate the impact. ASU 2014-09 will now be effective for the Company on January 1, 2018 and it is not expected to have a significant impact on the Company’s consolidated financial statements. 10 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued In February 2015, FASB issued ASU 2015-02, Consolidation: Amendments to the Consolidation Analysis . ASU 2015-02 is intended to improve targeted areas of consolidation guidance for legal entities such as limited partnerships, limited liability corporations, and securitization structures (collateralized debt obligations, collateralized loan obligations, and mortgage-backed security transactions). The ASU focuses on the consolidation evaluation for reporting organizations that are required to evaluate whether they should consolidate certain legal entities. The ASU also reduces the number of consolidation models from four to two. ASU 2015-02 is effective for fiscal years, and interim periods within those years, beginning after December 15, 2015 and adoption is not expected to have a significant impact on the Company’s consolidated financial statements. Reclassifications : Certain amounts in the prior year consolidated financial statements have been reclassified, with no effect on net income or stockholders’ equity, to conform with the current period presentation. 11 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued NOTE 2 – INVESTMENT SECURITIES The amortized cost and fair value of investment securities as of June 30, 2015 and December 31, 2014 are summarized as follows: Gross Gross Amortized Unrealized Unrealized Fair Cost Gains (Losses) Value June 30, 2015 Securities held to maturity: Municipal securities $ 224,088,234 $ 1,576,216 $ ) $ 222,491,181 Other securities 1,050,000 - - 1,050,000 $ 225,138,234 $ 1,576,216 $ ) $ 223,541,181 Securities available for sale: U.S. govt. sponsored agency securities $ 260,141,312 $ 222,875 $ ) $ 256,443,661 Residential mortgage-backed and related securities 81,029,967 893,687 ) 80,843,822 Municipal securities 27,150,148 855,670 ) 27,903,703 Other securities 1,389,291 654,319 ) 2,038,597 $ 369,710,718 $ 2,626,551 $ ) $ 367,229,783 December 31, 2014: Securities held to maturity: Municipal securities $ 198,829,574 $ 2,420,298 $ ) $ 200,063,796 Other securities 1,050,000 - - 1,050,000 $ 199,879,574 $ 2,420,298 $ ) $ 201,113,796 Securities available for sale: U.S. govt. sponsored agency securities $ 312,959,760 $ 173,685 $ ) $ 307,869,572 Residential mortgage-backed and related securities 110,455,925 1,508,331 ) 111,423,224 Municipal securities 29,408,740 1,053,713 ) 30,399,981 Other securities 1,342,554 625,145 ) 1,966,853 $ 454,166,979 $ 3,360,874 $ ) $ 451,659,630 The Company’s held to maturity municipal securities consist largely of private issues of municipal debt.The large majority of the municipalities are located within the Midwest. The municipal debt investments are underwritten using specific guidelines with ongoing monitoring. The Company’s residential mortgage-backed and related securities portfolio consists entirely of government sponsored or government guaranteed securities. The Company has not invested in commercial mortgage-backed securities or pooled trust preferred securities. 12 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued Gross unrealized losses and fair value, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position as of June 30, 2015 and December 31, 2014, are summarized as follows: Less than 12 Months 12 Months or More Total Gross Gross Gross Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses June 30, 2015: Securities held to maturity: Municipal securities $ 76,375,019 $ ) $ 34,698,604 $ ) $ 111,073,623 $ ) Securities available for sale: U.S. govt. sponsored agency securities $ 138,963,817 $ ) $ 87,910,053 $ ) $ 226,873,870 $ ) Residential mortgage-backed and related securities 31,047,920 ) 21,312,400 ) 52,360,320 ) Municipal securities 4,417,658 ) 1,322,180 ) 5,739,838 ) Other securities 239,415 ) - - 239,415 ) $ 174,668,810 $ ) $ 110,544,633 $ ) $ 285,213,443 $ ) December 31, 2014: Securities held to maturity: Municipal securities $ 20,419,052 $ ) $ 38,779,545 $ ) $ 59,198,597 $ ) Securities available for sale: U.S. govt. sponsored agency securities $ 23,970,085 $ ) $ 255,743,056 $ ) $ 279,713,141 $ ) Residential mortgage-backed and related securities 10,710,671 ) 37,570,774 ) 48,281,445 ) Municipal securities 920,935 ) 4,425,337 ) 5,346,272 ) Other securities 243,004 ) - - 243,004 ) $ 35,844,695 $ ) $ 297,739,167 $ ) $ 333,583,862 $ ) At June 30, 2015, the investment portfolio included 479 securities. Of this number, 223 securities were in an unrealized loss position. The aggregate losses of these securities totaled less than 1.5% of the total amortized cost of the portfolio. Of these 223 securities, 61 securities had an unrealized loss for twelve months or more. All of the debt securities in unrealized loss positions are considered acceptable credit risks. Based upon an evaluation of the available evidence, including the recent changes in market rates, credit rating information and information obtained from regulatory filings, management believes the declines in fair value for these debt securities are temporary. In addition, the Company does not intend to sell these securities and it is not more-likely-than-not that the Company will be required to sell these debt securities before their anticipated recovery. At June 30, 2015 and December 31, 2014, equity securities represented less than 1% of the total portfolio. The Company did not recognize other-than-temporary impairment on any debt or equity securities for the three or six months ended June 30, 2015 and 2014. 13 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued All sales of securities for the three and six months ended June 30, 2015 and 2014, respectively, were from securities identified as available for sale. Information on proceeds received, as well as pre-tax gross gains and losses from sales on those securities are as follows: Three Months Ended Six Months Ended June 30, 2015 June 30, 2014 June 30, 2015 June 30, 2014 Proceeds from sales of securities $ - $ 18,856,953 $ 54,966,923 $ 25,877,578 Pre-tax gross gains from sales of securities - 571 569,551 21,196 Pre-tax gross losses from sales of securities - - ) - The amortized cost and fair value of securities as of June 30, 2015 by contractual maturity are shown below. Expected maturities of residential mortgage-backed and related securities may differ from contractual maturities because the residential mortgages underlying the residential mortgage-backed and related securities may be prepaid without any penalties. Therefore, these securities are not included in the maturity categories in the following table. “Other securities” available for sale are excluded from the maturity categories as there is no fixed maturity date for those securities. Amortized Cost Fair Value Securities held to maturity: Due in one year or less $ 4,400,190 $ 4,406,723 Due after one year through five years 16,813,102 16,900,556 Due after five years 203,924,942 202,233,902 $ 225,138,234 $ 223,541,181 Securities available for sale: Due in one year or less $ 1,642,213 $ 1,648,864 Due after one year through five years 117,746,437 117,089,821 Due after five years 167,902,810 165,608,679 $ 287,291,460 $ 284,347,364 Residential mortgage-backed and related securities 81,029,967 80,843,822 Other securities 1,389,291 2,038,597 $ 369,710,718 $ 367,229,783 Portions of the U.S. government sponsored agency securities and municipal securities contain call options, at the discretion of the issuer, to terminate the security at par and at predetermined dates prior to the stated maturity, summarized as follows: Amortized Cost Fair Value Securities held to maturity: Municipal securities $ 126,157,613 $ 125,222,912 Securities available for sale: U.S. govt. sponsored agency securities 171,504,664 168,429,493 Municipal securities 16,797,862 17,134,333 $ 188,302,526 $ 185,563,826 14 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued As of June 30, 2015, the Company’s municipal securities portfolios were comprised of general obligation bonds issued by 78 issuers with fair values totaling $57.3 million and revenue bonds issued by 81 issuers, primarily consisting of states, counties, towns, villages and school districts with fair values totaling $193.1 million. The Company held investments in general obligation bonds in 18 states, including three states in which the aggregate fair value exceeded $5.0 million. The Company held investments in revenue bonds in eight states, including four states in which the aggregate fair value exceeded $5.0 million. As of December 31, 2014, the Company’s municipal securities portfolios were comprised of general obligation bonds issued by 77 issuers with fair values totaling $68.8 million and revenue bonds issued by 64 issuers, primarily consisting of states, counties, towns, villages and school districts with fair values totaling $161.7 million. The Company held investments in general obligation bonds in 19 states, including three states in which the aggregate fair value exceeded $5.0 million. The Company held investments in revenue bonds in eight states, including four states in which the aggregate fair value exceeded $5.0 million. The amortized cost and fair values of the Company’s portfolio of general obligation bonds are summarized in the following tables by the issuer’s state: June 30, 2015: U.S. State: Number of Issuers Amortized Cost Fair Value Average Exposure Per Issuer (Fair Value) Iowa 16 $ 19,725,988 $ 19,629,187 $ 1,226,824 Missouri 12 7,903,655 7,859,378 654,948 Illinois 9 11,888,959 12,168,493 1,352,055 Other 41 17,471,122 17,642,717 430,310 Total general obligation bonds 78 $ 56,989,724 $ 57,299,775 $ 734,613 December 31, 2014: U.S. State: Number of Issuers Amortized Cost Fair Value Average Exposure Per Issuer (Fair Value) Iowa 14 $ 20,156,969 $ 20,446,655 $ 1,460,475 Missouri 11 8,424,928 8,426,047 766,004 Illinois 10 22,447,799 22,784,638 2,278,464 Other 42 16,838,719 17,110,831 407,401 Total general obligation bonds 77 $ 67,868,415 $ 68,768,171 $ 893,093 15 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued The amortized cost and fair values of the Company’s portfolio of revenue bonds are summarized in the following tables by the issuer’s state: June 30, 2015: U.S. State: Number of Issuers Amortized Cost Fair Value Average Exposure Per Issuer (Fair Value) Iowa 25 $ 72,138,865 $ 72,156,897 $ 2,886,276 Missouri 34 66,832,018 66,174,793 1,946,317 Indiana 15 35,440,200 35,161,046 2,344,070 Kansas 3 11,944,312 11,596,325 3,865,442 Other 4 7,893,263 8,006,048 2,001,512 Total revenue bonds 81 $ 194,248,658 $ 193,095,109 $ 2,383,890 December 31, 2014: U.S. State: Number of Issuers Amortized Cost Fair Value Average Exposure Per Issuer (Fair Value) Iowa 20 $ 59,417,246 $ 60,402,941 $ 3,020,147 Missouri 30 62,358,276 62,584,516 2,086,151 Indiana 8 17,991,200 17,925,721 2,240,715 Kansas 2 12,307,866 12,332,528 6,166,264 Other 4 8,295,311 8,449,900 2,112,475 Total revenue bonds 64 $ 160,369,899 $ 161,695,606 $ 2,526,494 Both general obligation and revenue bonds are diversified across many issuers. As of June 30, 2015 and December 31, 2014, the Company did not hold general obligation or revenue bonds of any single issuer, the aggregate book or market value of which exceeded 5% and 10%, respectively, of the Company’s stockholders’ equity. Of the general obligation and revenue bonds in the Company’s portfolio, the majority are unrated bonds that represent small, private issuances. All unrated bonds were underwritten according to loan underwriting standards and have an average loan risk rating of 2, indicating very high quality. Additionally, many of these bonds are funding essential municipal services such as water, sewer, education, and medical facilities. The Company’s municipal securities are owned by each of the three charters, whose investment policies set forth limits for various subcategories within the municipal securities portfolio. Each charter is monitored individually and as of June 30, 2015, all were well-within policy limitations approved by the board of directors. Policy limits are calculated as a percentage of total risk-based capital. As of June 30, 2015, the Company’s standard monitoring of its municipal securities portfolio had not uncovered any facts or circumstances resulting in significantly different credits ratings than those assigned by a nationally recognized statistical rating organization, or in the case of unrated bonds, the rating assigned using the credit underwriting standards. 16 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued NOTE 3 – LOANS/LEASES RECEIVABLE The composition of the loan/lease portfolio as of June 30, 2015 and December 31, 2014 is presented as follows: As of June 30, As of December 31, Commercial and industrial loans $ 606,825,793 $ 523,927,140 Commercial real estate loans Owner-occupied commercial real estate 256,919,047 260,069,080 Commercial construction, land development, and other land 44,706,637 68,118,989 Other non owner-occupied commercial real estate 394,496,695 373,952,353 696,122,379 702,140,422 Direct financing leases * 170,798,682 166,032,416 Residential real estate loans ** 161,985,249 158,632,492 Installment and other consumer loans 72,447,887 72,606,480 1,708,179,990 1,623,338,950 Plus deferred loan/lease origination costs, net of fees 7,204,208 6,664,120 1,715,384,198 1,630,003,070 Less allowance for estimated losses on loans/leases ) ) $ 1,689,238,198 $ 1,606,928,705 * Direct financing leases: Net minimum lease payments to be received $ 192,953,276 $ 188,181,432 Estimated unguaranteed residual values of leased assets 1,314,459 1,488,342 Unearned lease/residual income ) ) 170,798,682 166,032,416 Plus deferred lease origination costs, net of fees 6,738,128 6,639,244 177,536,810 172,671,660 Less allowance for estimated losses on leases ) ) $ 174,184,507 $ 169,228,745 *Management performs an evaluation of the estimated unguaranteed residual values of leased assets on an annual basis, at a minimum. The evaluation consists of discussions with reputable and current vendors and management’s expertise and understanding of the current states of particular industries to determine informal valuations of the equipment. As necessary and where available, management will utilize valuations by independent appraisers. The large majority of leases with residual values contain a lease options rider which requires the lessee to pay the residual value directly, finance the payment of the residual value, or extend the lease term to pay the residual value. In these cases, the residual value is protected and the risk of loss is minimal. There were no losses related to residual values for the three or six months ended June 30, 2015 and 2014. **Includes residential real estate loans held for sale totaling $1,548,200 and $553,000 as of June 30, 2015, and December 31, 2014, respectively. 17 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued The aging of the loan/lease portfolio by classes of loans/leases as of June 30, 2015 and December 31, 2014 is presented as follows: As of June 30, 2015 Classes of Loans/Leases Current 30-59 Days Past Due 60-89 Days Past Due Accruing Past Due 90 Days or More Nonaccrual Loans/Leases Total Commercial and Industrial $ 599,328,696 $ 1,719,643 $ 85,926 $ 15,775 $ 5,675,753 $ 606,825,793 Commercial Real Estate Owner-Occupied Commercial Real Estate 256,089,271 117,244 263,007 - 449,525 256,919,047 Commercial Construction, Land Development, and Other Land 43,480,693 - 912,686 - 313,258 44,706,637 Other Non Owner-Occupied Commercial Real Estate 390,294,885 222,062 - - 3,979,748 394,496,695 Direct Financing Leases 168,508,788 1,057,914 300,368 - 931,612 170,798,682 Residential Real Estate 160,158,002 47,053 359,936 - 1,420,258 161,985,249 Installment and Other Consumer 71,263,200 368,129 14,634 29,708 772,216 72,447,887 $ 1,689,123,535 $ 3,532,045 $ 1,936,557 $ 45,483 $ 13,542,370 $ 1,708,179,990 As a percentage of total loan/lease portfolio % As of December 31, 2014 Classes of Loans/Leases Current 30-59 Days Past Due 60-89 Days Past Due Accruing Past Due 90 Days or More Nonaccrual Loans/Leases Total Commercial and Industrial $ 515,616,752 $ 323,145 $ - $ 822 $ 7,986,421 $ 523,927,140 Commercial Real Estate Owner-Occupied Commercial Real Estate 259,166,743 239,771 - - 662,566 260,069,080 Commercial Construction, Land Development, and Other Land 67,021,157 729,983 111,837 - 256,012 68,118,989 Other Non Owner-Occupied Commercial Real Estate 360,970,551 3,448,902 2,840,862 60,000 6,632,038 373,952,353 Direct Financing Leases 164,059,914 573,575 293,212 - 1,105,715 166,032,416 Residential Real Estate 154,303,644 2,528,287 475,343 25,673 1,299,545 158,632,492 Installment and Other Consumer 71,534,329 172,872 246,882 6,916 645,481 72,606,480 $ 1,592,673,090 $ 8,016,535 $ 3,968,136 $ 93,411 $ 18,587,778 $ 1,623,338,950 As a percentage of total loan/lease portfolio % 1.15% % 18 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued NPLs by classes of loans/leases as of June 30, 2015 and December 31, 2014 are presented as follows: As of June 30, 2015 Classes of Loans/Leases Accruing Past Due 90 Days or More Nonaccrual Loans/Leases * Troubled Debt Restructurings - Accruing Total Nonperforming Loans/Leases Percentage of Total Nonperforming Loans/Leases Commercial and Industrial $ 15,775 $ 5,675,753 $ 175,024 $ 5,866,552 % Commercial Real Estate Owner-Occupied Commercial Real Estate - 449,525 - 449,525 % Commercial Construction, Land Development, and Other Land - 313,258 - 313,258 % Other Non Owner-Occupied Commercial Real Estate - 3,979,748 - 3,979,748 % Direct Financing Leases - 931,612 219,381 1,150,993 % Residential Real Estate - 1,420,258 410,484 1,830,742 % Installment and Other Consumer 29,708 772,216 461,176 1,263,100 % $ 45,483 $ 13,542,370 $ 1,266,065 $ 14,853,918 % *Nonaccrual loans/leases includes $3,923,158 of TDRs, including $1,360,265 in commercial and industrial loans, $2,009,695 in commercial real estate loans, $52,245 in direct financing leases, $497,344 in residential real estate loans, and $3,609 in installment loans. As of December 31, 2014 Classes of Loans/Leases Accruing Past Due 90 Days or More Nonaccrual Loans/Leases ** Troubled Debt Restructurings - Accruing Tota l Nonperforming Loans/Leases Percentage of Total Nonperforming Loans/Leases Commercial and Industrial $ 822 $ 7,986,421 $ 235,926 $ 8,223,169 % Commercial Real Estate $ - Owner-Occupied Commercial Real Estate - 662,566 - $ 662,566 % Commercial Construction, Land Development, and Other Land - 256,012 - $ 256,012 % Other Non Owner-Occupied Commercial Real Estate 60,000 6,632,038 - $ 6,692,038 % Direct Financing Leases - 1,105,715 233,557 $ 1,339,272 % Residential Real Estate 25,673 1,299,545 489,183 $ 1,814,401 % Installment and Other Consumer 6,916 645,481 462,552 $ 1,114,949 % $ 93,411 $ 18,587,778 $ 1,421,218 $ 20,102,407 % **Nonaccrual loans/leases includes $5,013,041 of TDRs, including $1,227,537 in commercial and industrial loans, $3,214,468 in commercial real estate loans, $61,144 in direct financing leases, $506,283 in residential real estate loans, and $3,609 in installment loans. 19 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued Changes in the allowance by portfolio segment for the three and six months ended June 30, 2015 and 2014, respectively, are presented as follows: Three Months Ended June 30, 2015 Commercial and Industrial Commercial Real Estate Direct Financing Leases Residential Real Estate Installment and Other Consumer Total Balance, beginning $ 9,093,650 $ 8,838,204 $ 3,310,973 $ 1,597,754 $ 1,042,693 $ 23,883,274 Provisions charged to expense 604,731 1,081,753 473,982 122,381 65,818 2,348,665 Loans/leases charged off ) - ) - ) ) Recoveries on loans/leases previously charged off 367,822 9,699 32,446 - 39,784 449,751 Balance, ending $ 10,020,866 $ 9,929,656 $ 3,352,303 $ 1,720,135 $ 1,123,040 $ 26,146,000 Three Months Ended June 30, 2014 Commercial and Industrial Commercial Real Estate Direct Financing Leases Residential Real Estate Installment and Other Consumer Total Balance, beginning $ 6,647,658 $ 10,587,657 $ 2,820,239 $ 1,388,885 $ 1,208,831 $ 22,653,270 Provisions (credits) charged to expense 101,718 ) 566,374 101,030 266,263 1,001,879 Loans/leases charged off ) Recoveries on loans/leases previously charged off 22,059 34,994 11,273 - 19,526 87,852 Balance, ending $ 6,549,378 $ 10,277,692 $ 3,319,131 $ 1,439,185 $ 1,481,638 $ 23,067,024 Six Months Ended June 30, 2015 Commercial and Industrial Commercial Real Estate Direct Financing Leases Residential Real Estate Installment and Other Consumer Total Balance, beginning $ 8,750,317 $ 8,353,386 $ 3,442,915 $ 1,525,952 $ 1,001,795 $ 23,074,365 Provisions charged to expense 993,372 1,917,647 877,434 194,183 76,485 4,059,121 Loans/leases charged off ) ) ) - ) ) Recoveries on loans/leases previously charged off 522,815 9,699 44,544 - 78,809 655,867 Balance, ending $ 10,020,866 $ 9,929,656 $ 3,352,303 $ 1,720,135 $ 1,123,040 $ 26,146,000 Six Months Ended June 30, 2014 Commercial and Industrial Commercial Real Estate Direct Financing Leases Residential Real Estate Installment and Other Consumer Total Balance, beginning $ 5,648,774 $ 10,705,434 $ 2,517,217 $ 1,395,849 $ 1,180,774 $ 21,448,048 Provisions (credits) charged to expense 1,078,508 ) 919,021 96,675 265,328 2,096,041 Loans/leases charged off ) Recoveries on loans/leases previously charged off 48,176 151,300 27,381 103 51,273 278,233 Balance, ending $ 6,549,378 $ 10,277,692 $ 3,319,131 $ 1,439,185 $ 1,481,638 $ 23,067,024 20 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued The allowance by impairment evaluation and by portfolio segment as of June 30, 2015 and December 31, 2014 is presented as follows: As of June 30, 2015 Commercial and Industrial Commercial Real Estate Direct Financing Leases Residential Real Estate Installment and Other Consumer Total Allowance for impaired loans/leases $ 2,720,597 $ 1,688,756 $ 297,033 $ 208,069 $ 301,077 $ 5,215,532 Allowance for nonimpaired loans/leases 7,300,269 8,240,900 3,055,270 1,512,066 821,963 20,930,468 $ 10,020,866 $ 9,929,656 $ 3,352,303 $ 1,720,135 $ 1,123,040 $ 26,146,000 Impaired loans/leases $ 5,165,042 $ 4,593,306 $ 1,150,993 $ 1,830,741 $ 1,290,907 $ 14,030,989 Nonimpaired loans/leases 601,660,751 691,529,073 169,647,689 160,154,508 71,156,980 1,694,149,001 $ 606,825,793 $ 696,122,379 $ 170,798,682 $ 161,985,249 $ 72,447,887 $ 1,708,179,990 Allowance as a percentage of impaired loans/leases % Allowance as a percentage of nonimpaired loans/leases % As of December 31, 2014 Commercial and Industrial Commercial Real Estate Direct Financing Leases Residential Real Estate Installment and Other Consumer Total Allowance for impaired loans/leases $ 3,300,199 $ 1,170,020 $ 356,996 $ 151,663 $ 265,795 $ 5,244,673 Allowance for nonimpaired loans/leases 5,450,118 7,183,366 3,085,919 1,374,289 736,000 17,829,692 $ 8,750,317 $ 8,353,386 $ 3,442,915 $ 1,525,952 $ 1,001,795 $ 23,074,365 Impaired loans/leases $ 7,279,709 $ 7,433,383 $ 1,339,272 $ 1,788,729 $ 1,165,548 $ 19,006,641 Nonimpaired loans/leases 516,647,431 694,707,039 164,693,144 156,843,763 71,440,932 1,604,332,309 $ 523,927,140 $ 702,140,422 $ 166,032,416 $ 158,632,492 $ 72,606,480 $ 1,623,338,950 Allowance as a percentage of impaired loans/leases % Allowance as a percentage of nonimpaired loans/leases % 21 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued Information for impaired loans/leases is presented in the tables below. The recorded investment represents customer balances net of any partial charge-offs recognized on the loan/lease. The unpaid principal balance represents the recorded balance outstanding on the loan/lease prior to any partial charge-offs. Loans/leases, by classes of financing receivable, considered to be impaired as of and for the six months ended June 30, 2015 are presented as follows: Classes of Loans/Leases Recorded Investment Unpaid Principal Balance Related Allowance Average Recorded Investment Interest Income Recognized Interest Income Recognized for Cash Payments Received Impaired Loans/Leases with No Specific Allowance Recorded: Commercial and Industrial $ 308,762 $ 359,552 $ - $ 466,013 $ 3,709 $ 3,709 Commercial Real Estate Owner-Occupied Commercial Real Estate 472,637 568,688 - 585,796 - - Commercial Construction, Land Development, and Other Land 216,690 339,890 - 225,204 - - Other Non Owner-Occupied Commercial Real Estate 2,110,976 2,110,976 - 2,988,012 - - Direct Financing Leases 523,106 523,106 - 755,041 3,817 3,817 Residential Real Estate 886,237 921,814 - 961,697 483 483 Installment and Other Consumer 685,166 685,166 - 686,196 475 475 $ 5,203,574 $ 5,509,192 $ - $ 6,667,959 $ 8,484 $ 8,484 Impaired Loans/Leases with Specific Allowance Recorded: Commercial and Industrial $ 4,856,280 $ 4,860,119 $ 2,720,597 $ 4,910,839 $ - $ - Commercial Real Estate Owner-Occupied Commercial Real Estate - Commercial Construction, Land Development, and Other Land 139,250 368,068 35,000 139,250 - - Other Non Owner-Occupied Commercial Real Estate 1,653,753 2,100,389 1,653,756 1,661,256 - - Direct Financing Leases 627,887 627,884 297,033 494,666 - - Residential Real Estate 944,504 944,504 208,069 723,402 4,797 4,797 Installment and Other Consumer 605,741 605,741 301,077 578,337 4,512 4,512 $ 8,827,415 $ 9,506,705 $ 5,215,532 $ 8,507,750 $ 9,309 $ 9,309 Total Impaired Loans/Leases: Commercial and Industrial $ 5,165,042 $ 5,219,671 $ 2,720,597 $ 5,376,852 $ 3,709 $ 3,709 Commercial Real Estate Owner-Occupied Commercial Real Estate 472,637 568,688 - 585,796 - - Commercial Construction, Land Development, and Other Land 355,940 707,958 35,000 364,454 - - Other Non Owner-Occupied Commercial Real Estate 3,764,729 4,211,365 1,653,756 4,649,268 - - Direct Financing Leases 1,150,993 1,150,990 297,033 1,249,707 3,817 3,817 Residential Real Estate 1,830,741 1,866,318 208,069 1,685,099 5,280 5,280 Installment and Other Consumer 1,290,907 1,290,907 301,077 1,264,533 4,987 4,987 $ 14,030,989 $ 15,015,897 $ 5,215,532 $ 15,175,709 $ 17,793 $ 17,793 Impaired loans/leases for which no allowance has been provided have adequate collateral, based on management’s current estimates. 22 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued Loans/leases, by classes of financing receivable, considered to be impaired as of and for the three months ended June 30, 2015 and 2014, respectively, are presented as follows: Three Months Ended June 30, 2015 Three Months Ended June 30, 2014 Classes of Loans/Leases Average Recorded Investment Interest Income Recognized Interest Income Recognized for Cash Payments Received Average Recorded Investment Interest Income Recognized Interest Income Recognized for Cash Payments Received Impaired Loans/Leases with No Specific Allowance Recorded: Commercial and Industrial $ 320,187 $ 1,860 $ 1,860 $ 589,889 $ 11 $ 11 Commercial Real Estate Owner-Occupied Commercial Real Estate 550,374 - - 383,861 - - Commercial Construction, Land Development, and Other Land 222,926 - - 1,642,205 - - Other Non Owner-Occupied Commercial Real Estate 2,474,448 - - 2,222,582 - - Direct Financing Leases 582,316 1,878 700,607 - - Residential Real Estate 969,580 - - 1,014,286 720 720 Installment and Other Consumer 705,750 475 475 465,820 890 890 $ 5,825,581 $ 4,213 $ 4,213 $ 7,019,250 $ 1,621 $ 1,621 Impaired Loans/Leases with Specific Allowance Recorded: Commercial and Industrial $ 4,912,917 $ - $ - $ 989,979 $ - $ - Commercial Real Estate Owner-Occupied Commercial Real Estate - - - 334,236 - - Commercial Construction, Land Development, and Other Land 139,250 - - 602,498 - - Other Non Owner-Occupied Commercial Real Estate 1,657,506 - - 6,057,384 - - Direct Financing Leases 561,840 - - 855,628 - - Residential Real Estate 869,073 1,967 1,967 779,104 4 4 Installment and Other Consumer 608,277 2,252 2,252 817,994 - - $ 8,748,863 $ 4,219 $ 4,219 $ 10,436,823 $ 4 $ 4 Total Impaired Loans/Leases: Commercial and Industrial $ 5,233,104 $ 1,860 $ 1,860 $ 1,579,868 $ 11 $ 11 Commercial Real Estate Owner-Occupied Commercial Real Estate 550,374 - - 718,097 - - Commercial Construction, Land Development, and Other Land 362,176 - - 2,244,703 - - Other Non Owner-Occupied Commercial Real Estate 4,131,954 - - 8,279,966 - - Direct Financing Leases 1,144,156 1,878 1,556,235 - - Residential Real Estate 1,838,653 1,967 1,967 1,793,390 724 724 Installment and Other Consumer 1,314,027 2,727 2,727 1,283,814 890 890 $ 14,574,444 $ 8,432 $ 8,432 $ 17,456,073 $ 1,625 $ 1,625 Impaired loans/leases for which no allowance has been provided have adequate collateral, based on management’s current estimates. 23 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued Loans/leases, by classes of financing receivable, considered to be impaired as of December 31, 2014 are presented as follows: Classes of Loans/Leases Recorded Investment Unpaid Principal Balance Related Allowance Impaired Loans/Leases with No Specific Allowance Recorded: Commercial and Industrial $ 246,308 $ 342,391 $ - Commercial Real Estate Owner-Occupied Commercial Real Estate 67,415 163,638 - Commercial Construction, Land Development, and Other Land 31,936 143,136 - Other Non Owner-Occupied Commercial Real Estate 491,717 491,717 - Direct Financing Leases 561,414 561,414 - Residential Real Estate 1,060,770 1,060,770 - Installment and Other Consumer 671,319 671,319 - $ 3,130,879 $ 3,434,385 $ - Impaired Loans/Leases with Specific Allowance Recorded: Commercial and Industrial $ 7,033,401 $ 8,190,495 $ 3,300,199 Commercial Real Estate Owner-Occupied Commercial Real Estate 620,896 620,896 4,462 Commercial Construction, Land Development, and Other Land 337,076 577,894 12,087 Other Non Owner-Occupied Commercial Real Estate 5,884,343 6,583,934 1,153,471 Direct Financing Leases 777,858 777,858 356,996 Residential Real Estate 727,959 763,537 151,663 Installment and Other Consumer 494,229 494,229 265,795 $ 15,875,762 $ 18,008,843 $ 5,244,673 Total Impaired Loans/Leases: Commercial and Industrial $ 7,279,709 $ 8,532,886 $ 3,300,199 Commercial Real Estate Owner-Occupied Commercial Real Estate 688,311 784,534 4,462 Commercial Construction, Land Development, and Other Land 369,012 721,030 12,087 Other Non Owner-Occupied Commercial Real Estate 6,376,060 7,075,651 1,153,471 Direct Financing Leases 1,339,272 1,339,272 356,996 Residential Real Estate 1,788,729 1,824,307 151,663 Installment and Other Consumer 1,165,548 1,165,548 265,795 $ 19,006,641 $ 21,443,228 $ 5,244,673 Impaired loans/leases for which no allowance has been provided have adequate collateral, based on management’s current estimates. 24 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued For commercial and industrial and commercial real estate loans, the Company’s credit quality indicator is internally assigned risk ratings. Each commercial loan is assigned a risk rating upon origination. The risk rating is reviewed every 15 months, at a minimum, and on an as needed basis depending on the specific circumstances of the loan. For direct financing leases, residential real estate loans, and installment and other consumer loans, the Company’s credit quality indicator is performance determined by delinquency status. Delinquency status is updated daily by the Company’s loan system. For each class of financing receivable, the following presents the recorded investment by credit quality indicator as of June 30, 2015 and December 31, 2014: As of June 30, 2015 Commercial Real Estate Non Owner-Occupied Internally Assigned Risk Rating Commercial and Industrial Owner-Occupied Commercial Real Estate Commercial Construction, Land Development, and Other Land Other Commercial Real Estate Total As a % of Total Pass (Ratings 1 through 5) $ 576,067,054 $ 245,725,433 $ 41,653,406 $ 379,720,588 $ 1,243,166,481 % Special Mention (Rating 6) 18,480,974 9,396,349 1,780,000 5,436,144 35,093,467 % Substandard (Rating 7) 12,277,765 1,797,265 1,273,231 9,339,963 24,688,224 % Doubtful (Rating 8) - $ 606,825,793 $ 256,919,047 $ 44,706,637 $ 394,496,695 $ 1,302,948,172 % As of June 30, 2015 Delinquency Status * Direct Financing Leases Residential Real Estate Installment and Other Consumer Total As a % of Total Performing $ 169,647,689 $ 160,154,508 $ 71,184,787 $ 400,986,984 % Nonperforming 1,150,993 1,830,741 1,263,100 4,244,834 % $ 170,798,682 $ 161,985,249 $ 72,447,887 $ 405,231,818 % As of December 31, 2014 Commercial Real Estate Non Owner-Occupied Internally Assigned Risk Rating Commercial and Industrial Owner-Occupied Commercial Real Estate Commercial Construction, Land Development, and Other Land Other Commercial Real Estate Total As a % of Total Pass (Ratings 1 through 5) $ 491,883,568 $ 245,237,462 $ 65,691,737 $ 354,581,419 $ 1,157,394,186 % Special Mention (Rating 6) 17,034,909 12,637,930 - 3,285,191 32,958,030 % Substandard (Rating 7) 15,008,663 2,193,688 2,427,252 16,085,743 35,715,346 % Doubtful (Rating 8) - $ 523,927,140 $ 260,069,080 $ 68,118,989 $ 373,952,353 $ 1,226,067,562 % As of December 31, 2014 Delinquency Status * Direct Financing Leases Residential Real Estate Installment and Other Consumer Total As a % of Total Performing $ 164,693,144 $ 156,818,091 $ 71,491,531 $ 393,002,766 % Nonperforming 1,339,272 1,814,401 1,114,949 4,268,622 % $ 166,032,416 $ 158,632,492 $ 72,606,480 $ 397,271,388 % *Performing loans/leases accruing and less than 90 days past due. Nonperforming loans/leases on nonaccrual, accruing loans/leases that are greater than or equal to 90 days past due, and accruing TDRs. 25 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued As of June 30, 2015 and December 31, 2014, TDRs totaled $5,189,223 and $6,434,259, respectively. For each class of financing receivable, the following presents the number and recorded investment of TDRs, by type of concession, that were restructured during the three and six months ended June 30, 2014. There were no TDRs that were restructured during the three and six months ended June 30, 2015. The difference between the pre-modification recorded investment and the post-modification recorded investment would be any partial charge-offs at the time of the restructuring. For the three months ended June 30, 2014 Classes of Loans/Leases Number of Loans / Leases Pre-Modification Recorded Investment Post-Modification Recorded Investment Specific Allowance CONCESSION - Significant payment delay Commercial and Industrial 3 $ 889,154 $ 889,154 $ 239,783 3 $ 889,154 $ 889,154 $ 239,783 CONCESSION - Other Commercial and Industrial 1 $ 427,849 $ 427,849 $ 113,449 1 $ 427,849 $ 427,849 $ 113,449 TOTAL 4 $ 1,317,003 $ 1,317,003 353,232 For the six months ended June 30, 2014 Classes of Loans/Leases Number of Loans / Leases Pre-Modification Recorded Investment Post-Modification Recorded Investment Specific Allowance CONCESSION - Significant payment delay Commercial and Industrial 3 $ 889,154 $ 889,154 $ 239,783 Direct Financing Leases 1 $ 89,443 $ 89,443 $ - 4 $ 978,597 $ 978,597 $ 239,783 CONCESSION - Extension of Maturity Direct Financing Leases 1 $ 70,144 $ 70,144 $ 24,246 1 $ 70,144 $ 70,144 $ 24,246 CONCESSION - Other Commercial and Industrial 1 $ 427,849 $ 427,849 $ 113,449 1 $ 427,849 $ 427,849 $ 113,449 TOTAL 6 $ 1,476,590 $ 1,476,590 $ 377,478 Of the TDRs reported above, four with post-modification recorded investments totaling $168,751 were on nonaccrual as of June 30, 2014. For the three and six months ended June 30, 2015 and 2014, none of the Company’s TDRs had redefaulted within 12 months subsequent to restructure where default is defined as delinquency of 90 days or more and/or placement on nonaccrual status. 26 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued NOTE 4 – DERIVATIVES AND HEDGING ACTIVITIES Following is a summary of interest rate cap derivatives held by the Company as of June 30, 2015 and December 31, 2014. An initial premium of $2.1 million was paid for the two caps. The fair value of these instruments will fluctuate with market value changes, as well as amortization of the initial premium to interest expense. Effective Date Maturity Date Balance Sheet Location Notional Amount Accounting Treatment June 30, 2015 Fair Value December 31, 2014 Fair Value June 5, 2014 June 5, 2019 Other Assets $ 15,000,000 Cash Flow Hedging $ 450,020 $ 608,189 June 5, 2014 June 5, 2021 Other Assets 15,000,000 Cash Flow Hedging 773,954 879,197 $ 30,000,000 $ 1,223,973 $ 1,487,386 Changes in the fair values of derivative financial instruments accounted for as cash flow hedges to the extent they are effective hedges, are recorded as a component of AOCI. The following is a summary of how AOCI was impacted during the reporting periods: Three Months Ended June 30, 2015 June 30, 2014 Unrealized loss at beginning of period, net of tax $ ) $ - Amount reclassified from AOCI to noninterest income related to hedge ineffectiveness 7,755 - Amount reclassified from AOCI to interest expense related to caplet amortization 1,806 - Amount of income (loss) recognized in other comprehensive income, net of tax 53,165 ) Unrealized loss at end of period $ ) $ ) Six Months Ended June 30, 2015 June 30, 2014 Unrealized loss at beginning of period, net of tax $ ) $ - Amount reclassified from AOCI to noninterest income related to hedge ineffectiveness 8,097 - Amount reclassified from AOCI to interest expense related to caplet amortization 2,366 - Amount of income (loss) recognized in other comprehensive income, net of tax ) ) Unrealized loss at end of period $ ) $ ) Changes in the fair value related to the ineffective portion of cash flow hedges, are reported in noninterest income during the period of the change. As shown in the tables above, $7,755 and $8,097 of the change in fair value for the three and six months ended June 30, 2015, respectively, was due to ineffectiveness. There was no ineffectiveness during the three and six months ended June 30, 2014. 27 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued NOTE 5 – FEDERAL HOME LOAN BANK ADVANCES The subsidiary banks are members of the FHLB of Des Moines or Chicago. As of June 30, 2015 and December 31, 2014, the subsidiary banks held $9,128,400 and $11,279,000, respectively, of FHLB stock, which is included in restricted investment securities on the consolidated balance sheet. During the second quarter of 2015, QCBT and CRBT prepaid a total of $75,500,000 of fixed rate FHLB advances with a weighted average interest rate of 4.36% and maturity dates ranging from May 2016 to June 2019. The prepayment fees associated with these advances totaled $5,692,185 and are included in losses on debt extinguishment in the statements of income (loss). The prepayments were a part of the Company’s balance sheet restructuring, which is described in Note 7 to the Consolidated Financial Statements. Maturity and interest rate information on advances from the FHLB as of June 30, 2015 and December 31, 2014 is as follows: June 30, 2015 Weighted Weighted Average Amount Due Average Interest Rate with Interest Rate Amount Due at Year-End Putable Option * at Year-End Maturity: Year ending December 31: $ 67,500,000 % $ - - % 14,000,000 2,000,000 18,000,000 - - 33,000,000 5,000,000 Total FHLB advances $ 132,500,000 % $ 7,000,000 % December 31, 2014 Weighted Weighted Average Amount Due Average Interest Rate with Interest Rate Amount Due at Year-End Putable Option * at Year-End Maturity: Year ending December 31: $ 63,000,000 % $ - - % 44,500,000 32,500,000 33,000,000 15,000,000 43,000,000 5,000,000 20,000,000 - - Total FHLB advances $ 203,500,000 % $ 52,500,000 % *Of the advances outstanding, a portion have putable options which allow the FHLB, at its discretion, to terminate the advances and require the subsidiary banks to repay at predetermined dates prior to the stated maturity date of the advances. The amount of advances with putable options decreased $45.5 million from December 31, 2014 to June 30, 2015 due to the prepayment of advances having putable options. 28 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued Advances are collateralized by loans totaling $477,942,256 and $499,084,047, in aggregate, as of June 30, 2015 and December 31, 2014, respectively. On pledged loans, the FHLB applies varying collateral maintenance levels from 125% to 333% based on the loan type. No securities were pledged as collateral on advances as of June 30, 2015 or December 31, 2014. As of June 30, 2015 and included with the 2015 maturity grouping above are $58.5 million of short-term and overnight advances from the FHLB. These advances have maturities ranging from one day to one month. As of December 31, 2014 and included with the 2015 maturity grouping above are $37.0 million of short-term advances from the FHLB. These advances have maturities ranging from two weeks to one month. NOTE 6 – OTHER BORROWINGS AND UNUSED LINES OF CREDIT Other borrowings as of June 30, 2015 and December 31, 2014 are summarized as follows: June 30, 2015 December 31, 2014 Wholesale structured repurchase agreements $ 115,000,000 $ 130,000,000 Term note - 17,625,000 Series A subordinated notes - 2,657,492 $ 115,000,000 $ 150,282,492 During the second quarter of 2015, CRBT prepaid a $10,000,000 wholesale structured repurchase agreement with an interest rate of 4.40% and a maturity in May 2019. The prepayment fee associated with the transaction totaled $1,202,000. This amount is included in losses on debt extinguishment in the statements of income (loss). The prepayments were a part of the Company’s balance sheet restructuring, which is described in Note 7 to the Consolidated Financial Statements. Maturity and interest rate information concerning wholesale structured repurchase agreements is summarized as follows: June 30, 2015 December 31, 2014 Weighted Weighted Average Average Interest Rate Interest Rate Amount Due at Year-End Amount Due at Year-End Maturity: Year ending December 31: $ - - $ 5,000,000 % - 10,000,000 3.00 10,000,000 3.00 10,000,000 3.97 10,000,000 3.97 50,000,000 3.41 60,000,000 3.57 Thereafter 45,000,000 2.66 45,000,000 2.66 Total Wholesale Structured Repurchase Agreements $ 115,000,000 % $ 130,000,000 % 29 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued Some of the wholesale structured repurchase agreement have a one-time put option, at the discretion of the counterparty, to terminate the agreement and require the subsidiary bank to repay at predetermined dates prior to the stated maturity date of the agreement. Of the $115.0 million in wholesale structured repurchase agreements outstanding at June 30, 2015, $50.0 million are putable in 2016 and $20.0 million are putable in 2017. The wholesale structured repurchase agreements are collateralized by securities with a carrying value of $136.5 million and $153.8 million as of June 30, 2015 and December 31, 2014, respectively. At December 31, 2014, the Company had a 4-year term note with principal and interest due quarterly. Interest was calculated at the effective LIBOR rate plus 3.00% per annum (3.23% at December 31, 2014) and the balance totaled $17,625,000 at December 31, 2014. After two quarterly principal payments totaling $2,350,000 were made in January and April 2015, the resulting balance of the term debt was $15,275,000. In May 2015, the Company repaid this term note in its entirety using proceeds from a common stock offering. Additional information regarding the capital raise and balance sheet restructuring is described in Note 7 to the Consolidated Financial Statements. Additionally, as of December 31, 2014, the Company maintained a $10.0 million revolving line of credit note where the interest is calculated at the effective LIBOR rate plus 2.50% per annum. At December 31, 2014, the Company had not borrowed on this revolving credit note and had the full amount available. At the renewal date in June 2015, the note was amended to increase the maximum amount available. The Company now maintains a $40.0 million revolving line of credit note, with interest calculated at the effective LIBOR rate plus 2.50% per annum. At June 30, 2015, the Company had not borrowed on this revolving credit note and had the full amount available. The current revolving note agreement contains certain covenants that place restrictions on additional debt and stipulate minimum capital and various operating ratios. As of December 31, 2014, the Company had Series A subordinated notes outstanding totaling $2.7 million with a maturity date of September 1, 2018 and interest payable semi-annually, in arrears, on June 30 and December 30 of each year. This debt was at a fixed rate of 6.00% per year. In June 2015, the Company redeemed all of these subordinated notes, leaving no remaining balance as of June 30, 2015. There was no penalty related to this redemption. At June 30, 2015, the subsidiary banks had 32 lines of credit totaling $339.2 million, of which $14.7 million was secured and $324.5 million was unsecured. At June 30, 2015, $300.2 million was available as $39.0 million was utilized for short-term borrowing needs at QCBT. At December 31, 2014, the subsidiary banks had 35 lines of credit totaling $351.6 million, of which $17.1 million was secured and $334.5 million was unsecured. At December 31, 2014, $237.6 million was available as $114.0 million was utilized for short-term borrowing needs at QCBT and RB&T. As of June 30, 2015 and December 31, 2014, the Company had Public Unit Deposit Letters of Credit with the FHLB of Des Moines totaling $55.0 million and $15.0 million, respectively. There were no amounts outstanding under these letters of credit as of either date. 30 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued NOTE 7 – COMMON STOCK OFFERING AND BALANCE SHEET RESTRUCTURING On May 13, 2015, the Company announced the closing of an underwritten public offering of 3,680,000 shares of its common stock at a price of $18.25 per share. The net proceeds to the Company, after deducting the underwriting discount and offering expenses, totaled $63.5 million. As a result of the capital raise, the Company’s regulatory capital ratios increased significantly. Additional information regarding regulatory capital is described in Note 8 to the Consolidated Financial Statements. The Company utilized the proceeds from the common stock offering to restructure certain debt obligations and to bolster overall capital levels. Specifically, the Company repaid $15.3 million of holding company senior debt at a rate of 3.27%, and $2.7 million of subordinated debt at a rate of 6.00%. Additionally, $85.5 million of FHLB advances and wholesale structured repurchase agreements at a weighted average interest rate of 4.36% were prepaid at QCBT and CRBT. As a result of this planned restructuring, the Company incurred $6.9 million (pre-tax) in losses for debt extinguishment that were recognized in the second quarter of 2015. Of the $103.5 million in debt extinguishments, $63.5 million was funded with the proceeds from the common stock issuance. Approximately $27.7 million was funded through the maturity of low-yielding securities. Brokered CDs and overnight FHLB advances were utilized to fund the remaining $12.3 million. The weighted average interest rate on these new borrowings was approximately 0.90%. This restructuring and deleveraging significantly reduced the wholesale borrowings portfolio of the Company, which includes FHLB advances, wholesale structured repurchase agreements, and brokered time deposits. The table below presents the maturity schedule including weighted average cost for the Company’s combined wholesale borrowings portfolio. June 30, 2015 December 31, 2014 Weighted Weighted Average Average Interest Rate Interest Rate Amount Due at Quarter-End Amount Due at Year-End Maturity: (dollar amounts in thousands) Year ending December 31: $ 96,404 % $ 103,818 % 26,142 50,642 49,055 53,965 60,283 60,042 59,341 83,152 Thereafter 51,141 51,141 Total Wholesale Borrowings $ 342,366 % $ 402,760 % Total wholesale borrowings decreased $60.4 million from December 31, 2014 to June 30, 2015.Specifically, FHLB advances decreased $71.0 million, wholesale structured repurchase agreements decreased$15.0 million, andbrokered time deposits increased $25.6 million, as liquidity needs were supplemented with this source. The average cost of wholesale borrowings decreased from 2.66% to 1.96% and the duration shortened, as many of the borrowings that were extinguished were long-term in nature. Of the $85.5 million in FHLB advances and wholesale structured repurchase agreements that were prepaid, $30.5 million were set to mature in 2016, $15.0 million in 2017, $10.0 million in 2018 and $30.0 million in 2019. The weighted average duration of these borrowings was 2.56 years. 31 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued NOTE 8 – REGULATORY CAPITAL REQUIREMENTS AND RESTRICTIONS ON DIVIDENDS The Company (on a consolidated basis) and the subsidiary banks are subject to various regulatory capital requirements administered by the federal banking agencies. Failure to meet minimum capital requirements can initiate certain mandatory and possibly additional discretionary actions by regulators that, if undertaken, could have a direct material effect on the Company and subsidiary banks’ financial statements. Under capital adequacy guidelines and the regulatory framework for prompt corrective action, the Company and the subsidiary banks must meet specific capital guidelines that involve quantitative measures of their assets, liabilities, and certain off-balance-sheet items as calculated under regulatory accounting practices. The capital amounts and classification are also subject to qualitative judgments by the regulators about components, risk weightings, and other factors. Quantitative measures established by regulation to ensure capital adequacy require the Company and the subsidiary banks to maintain minimum amounts and ratios (set forth in the following table) of total common equity Tier 1 and Tier 1 capital to risk-weighted assets and of Tier 1 capital to average assets, each as defined by regulation. Management believes, as of June 30, 2015 and December 31, 2014, that the Company and the subsidiary banks met all capital adequacy requirements to which they are subject. Under the regulatory framework for prompt corrective action, to be categorized as “well capitalized,” an institution must maintain minimum total risk-based, Tier 1 risk-based and Tier 1 leverage ratios as set forth in the following tables. The Company and the subsidiary banks’ actual capital amounts and ratios as of June 30, 2015 and December 31, 2014 are also presented in the following table (dollars in thousands). As of June 30, 2015 and December 31, 2014, the subsidiary banks met the requirements to be “well capitalized”. To Be Well Capitalized Under New For Capital Prompt Corrective Basel III Actual Adequacy Purposes Action Provisions Minimums* Amount Ratio Amount Ratio Amount Ratio Amount Ratio As of June 30, 2015: Company: Total risk-based capital $ 267,743 % $ 165,750 > % $ 207,188 > % $ 165,750 > % Tier 1 risk-based capital 241,548 % 124,313 > 6.0 165,750 > 8.0 124,313 > 6.0 Tier 1 leverage 241,548 % 100,436 > 4.0 125,545 > 5.0 100,436 > 4.0 Common equity Tier 1 241,548 % 93,234 > 4.5 134,672 > 6.5 93,234 > 4.5 Quad City Bank & Trust: Total risk-based capital $ 130,828 % $ 81,107 > % $ 101,384 > % $ 81,107 > % Tier 1 risk-based capital 118,182 % 60,830 > 6.0 81,107 > 8.0 60,830 > 6.0 Tier 1 leverage 118,182 % 53,347 > 4.0 66,683 > 5.0 53,347 > 4.0 Common equity Tier 1 118,182 % 45,623 > 4.5 65,900 > 6.5 45,623 > 4.5 Cedar Rapids Bank & Trust: Total risk-based capital $ 101,472 % $ 59,112 > % $ 73,889 > % $ 59,112 > % Tier 1 risk-based capital 92,223 % 44,334 > 6.0 59,112 > 8.0 44,334 > 6.0 Tier 1 leverage 92,223 % 34,387 > 4.0 42,984 > 5.0 34,387 > 4.0 Common equity Tier 1 92,223 % 33,250 > 4.5 48,028 > 6.5 33,250 > 4.5 Rockford Bank & Trust: Total risk-based capital $ 37,885 % $ 25,891 > % $ 32,363 > % $ 25,891 > % Tier 1 risk-based capital 33,838 % 19,418 > 6.0 25,891 > 8.0 19,418 > 6.0 Tier 1 leverage 33,838 % 14,369 > 4.0 17,961 > 5.0 14,369 > 4.0 Common equity Tier 1 33,838 % 14,564 > 4.5 21,036 > 6.5 14,564 > 4.5 *The minimums under Basel III phase-in higher by .625% (the capital conservation buffer) annually until 2019. The fully phased-in mimimums are 10.5% (Total risk-based capital), 8.5% (Tier 1 risk-based capital), and 7.0% (Common equity Tier 1). 32 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued To Be Well Capitalized Under For Capital Prompt Corrective Actual Adequacy Purposes Action Provisions Amount Ratio Amount Ratio Amount Ratio As of December 31, 2014: Company: Total risk-based capital $ 204,376 % $ 149,876 > % N/A N/A Tier 1 risk-based capital 178,364 % 74,938 > % N/A N/A Tier 1 leverage 178,364 % 93,658 > % N/A N/A Quad City Bank & Trust: Total risk-based capital $ 104,869 % $ 74,495 > % $ 93,119 > % Tier 1 risk-based capital 93,785 % 37,248 > 4.0 55,872 > 6.0 Tier 1 leverage 93,785 % 52,817 > 4.0 66,021 > 5.0 Cedar Rapids Bank & Trust: Total risk-based capital $ 76,662 % $ 53,126 > % $ 66,407 > % Tier 1 risk-based capital 68,772 % 26,563 > 4.0 39,844 > 6.0 Tier 1 leverage 68,772 % 33,525 > 4.0 41,906 > 5.0 Rockford Bank & Trust: Total risk-based capital $ 35,906 % $ 22,875 > % $ 28,594 > % Tier 1 risk-based capital 32,325 % 11,438 > 4.0 17,156 > 6.0 Tier 1 leverage 32,325 % 14,112 > 4.0 17,640 > In July 2013, the U.S. federal banking authorities approved the implementation of the Basel III regulatory capital reforms and issued rules effecting certain changes required by the Dodd-Frank Act. The Basel III Rules are applicable to all U.S. banks that are subject to minimum capital requirements, as well as to bank and savings and loan holding companies other than “small bank holding companies” (generally bank holding companies with consolidated assets of less than $1 billion). The Basel III Rules not only increased most of the required minimum regulatory capital ratios, but they introduced a new common equity Tier 1 capital ratio and the concept of a capital conservation buffer. Failure to maintain capital levels above Basel III minimums may lead to restrictions on dividends, share buybacks, discretionary payments on Tier 1 instruments and discretionary bonus payments. The Basel III Rules also permit smaller banking organizations to retain, through a one-time election, the existing treatment for AOCI, which excluded the affect from regulatory capital. The Company made this election in the first quarter of 2015. 33 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued NOTE 9 - EARNINGS PER SHARE The following information was used in the computation of earnings per share on a basic and diluted basis: Three months ended Six months ended June 30, June 30, 2015 2014 2015 2014 Net income (loss) $ ) $ 4,007,836 $ 3,654,071 $ 7,897,051 Less: Preferred stock dividends - 373,869 - 1,081,877 Net income (loss) attributable to QCR Holdings, Inc. common stockholders $ ) $ 3,633,967 $ 3,654,071 $ 6,815,174 Earnings per common share attributable to QCR Holdings, Inc. common stockholders Basic $ ) $ 0.46 $ 0.41 $ 0.86 Diluted $ ) $ 0.45 $ 0.40 $ 0.85 Weighted average common shares outstanding* 9,946,744 7,924,624 8,961,327 7,912,830 Weighted average common shares issuable upon exercise of stock options and under the employee stock purchase plan** - 125,890 137,370 127,449 Weighted average common and common equivalent shares outstanding** 9,946,744 8,050,514 9,098,697 8,040,279 *The increase in weighted average common shares outstanding was primarily due to the common stock issuance discussed in Note 7 to the Consolidated Financial Statements. ** In accordance with U.S. GAAP, the common equivalent shares are not considered in the calculation of diluted earnings per share in periods when the numerator is a net loss. NOTE 10 – FAIR VALUE Accounting guidance on fair value measurement uses a hierarchy intended to maximize the use of observable inputs and minimize the use of unobservable inputs. This hierarchy includes three levels and is based upon the valuation techniques used to measure assets and liabilities. The three levels are as follows: ● Level 1 – Inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in markets; ● Level 2 – Inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument; and ● Level 3 – Inputs to the valuation methodology are unobservable and significant to the fair value measurement. 34 Part I Item 1 NOTES TO CONSOLIDATED FINANCIALSTATEMENTS (UNAUDITED)-continued Assets measured at fair value on a recurring basis comprise the following at June 30, 2015 and December 31, 2014: Fair Value Measurements at Reporting Date Using Quoted Prices Significant in Active Other Significant Markets for Observable Unobservable Identical Assets Inputs Inputs Fair Value (Level 1) (Level 2) (Level 3) June 30, 2015: Securities available for sale: U.S. govt. sponsored agency securities $ 256,443,661 $ - $ 256,443,661 $ - Residential mortgage-backed and related securities 80,843,822 - 80,843,822 - Municipal securities 27,903,703 - 27,903,703 - Other securities 2,038,597 370,983 1,667,614 - Derivative instruments 1,223,973 - 1,223,973 - $ 368,453,756 $ 370,983 $ 368,082,773 $ - December 31, 2014: Securities available for sale: U.S. govt. sponsored agency securities $ 307,869,572 $ - $ 307,869,572 $ - Residential mortgage-backed and related securities 111,423,224 - 111,423,224 - Municipal securities 30,399,981 - 30,399,981 - Other securities 1,966,853 345,952 1,620,901 - Derivative instruments 1,487,386 - 1,487,386 $ 453,147,016 $ 345,952 $ 452,801,064 $ - There were no transfers of assets or liabilities between Levels 1, 2, and 3 of the fair value hierarchy for the six months ended June 30, 2015 or 2014. A small portion of the securities available for sale portfolio consists of common stock issued by various unrelated bank holding companies. The fair values used by the Company are obtained from an independent pricing service and represent quoted market prices for the identical securities (Level 1 inputs). The remainder of the securities available for sale portfolio consists of securities whereby the Company obtains fair values from an independent pricing service. The fair values are determined by pricing models that consider observable market data, such as interest rate volatilities, LIBOR yield curve, credit spreads and prices from market makers and live trading systems (Level 2 inputs). Derivative instruments consist of interest rate caps that are used for the purpose of hedging interest rate risk. See Note 4 to the Consolidated Financial Statements for the details of these instruments. The fair values are determined by pricing models that consider observable market data for derivative instruments with similar structures (Level 2 inputs). Certain financial assets are measured at fair value on a non-recurring basis; that is, the assets are not measured at fair value on an ongoing basis but are subject to fair value adjustments in certain circumstances (for example, when there is evidence of impairment). 35 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued Assets measured at fair value on a non-recurring basis comprise the following at June 30, 2015 and December 31, 2014: Fair Value Measurements at Reporting Date Using Fair Value Level 1 Level 2 Level 3 June 30, 2015: Impaired loans/leases $ 4,508,716 $ - $ - $ 4,508,716 OREO 12,908,186 - - 12,908,186 $ 17,416,902 $ - $ - $ 17,416,902 December 31, 2014: Impaired loans/leases $ 12,467,362 $ - $ - $ 12,467,362 OREO 13,789,047 - - 13,789,047 $ 26,256,409 $ - $ - $ 26,256,409 Impaired loans/leases are evaluated and valued at the time the loan/lease is identified as impaired, at the lower of cost or fair value, and are classified as Level 3 in the fair value hierarchy.Fair value is measured based on the value of the collateral securing these loans/leases.Collateral may be real estate and/or business assets, including equipment, inventory and/or accounts receivable, and is determined based on appraisals by qualified licensed appraisers hired by the Company.Appraised and reported values are discounted based on management’s historical knowledge, changes in market conditions from the time of valuation, and/or management’s expertise and knowledge of the client and client’s business. OREO in the table above consists of property acquired through foreclosures and settlements of loans.Property acquired is carried at the estimated fair value of the property, less disposal costs, and is classified as Level 3 in the fair value hierarchy. The estimated fair value of the property is determined based on appraisals by qualified licensed appraisers hired by the Company.Appraised and reported values are discounted based on management’s historical knowledge, changes in market conditions from the time of valuation, and/or management’s expertise and knowledge of the property. The following table presents additional quantitative information about assets measured at fair value on a non-recurring basis for which the Company has utilized Level 3 inputs to determine fair value: Quantitave Information about Level Fair Value Measurments Fair Value Valuation Technique Unobservable Input Range June 30, 2015: Impaired loans/leases $ 4,508,716 Appraisal of collateral Appraisal adjustments -10.00% to -50.00% OREO 12,908,186 Appraisal of collateral Appraisal adjustments 0.00% to -35.00% Quantitave Information about Level Fair Value Measurments Fair Value Valuation Technique Unobservable Input Range December 31, 2014: Impaired loans/leases $ 12,467,362 Appraisal of collateral Appraisal adjustments -10.00% to -50.00% OREO 13,789,047 Appraisal of collateral Appraisal adjustments 0.00% to -35.00% 36 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued For the impaired loans/leases and OREO, the Company records carrying value at fair value less disposal or selling costs. The amounts reported in the tables above are fair values before the adjustment for disposal or selling costs. There have been no changes in valuation techniques used for any assets measured at fair value during the six months ended June 30, 2015 and 2014. The following table presents the carrying values and estimated fair values of financial assets and liabilities carried on the Company’s consolidated balance sheets, including those financial assets and liabilities that are not measured and reported at fair value on a recurring basis or non-recurring basis: Fair Value As of June 30, 2015 As of December 31, 2014 Hierarchy Carrying Estimated Carrying Estimated Level Value Fair Value Value Fair Value Cash and due from banks Level 1 $ 39,994,818 $ 39,994,818 $ 38,235,019 $ 38,235,019 Federal funds sold Level 2 22,555,000 22,555,000 46,780,000 46,780,000 Interest-bearing deposits at financial institutions Level 2 47,682,823 47,682,823 35,334,682 35,334,682 Investment securities: Held to maturity Level 3 225,138,234 223,541,181 199,879,574 201,113,796 Available for sale See Previous Table 367,229,783 367,229,783 451,659,630 451,659,630 Loans/leases receivable, net Level 3 4,174,737 4,508,716 11,543,854 12,467,362 Loans/leases receivable, net Level 2 1,685,063,461 1,691,009,263 1,595,384,851 1,606,646,146 Derivative instruments Level 2 1,223,973 1,223,973 1,487,386 1,487,386 Deposits: Nonmaturity deposits Level 2 1,419,075,749 1,419,075,749 1,304,044,099 1,304,044,099 Time deposits Level 2 417,691,321 418,228,000 375,623,914 376,509,000 Short-term borrowings Level 2 168,574,852 168,574,852 268,351,670 268,351,670 FHLB advances Level 2 132,500,000 135,688,000 203,500,000 208,172,000 Other borrowings Level 2 115,000,000 122,312,000 150,282,492 159,741,000 Junior subordinated debentures Level 2 40,492,319 28,792,716 40,423,735 28,585,294 37 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued NOTE 11 – BUSINESS SEGMENT INFORMATION Selected financial and descriptive information is required to be disclosed for reportable operating segments, applying a “management perspective” as the basis for identifying reportable segments. The management perspective is determined by the view that management takes of the segments within the Company when making operating decisions, allocating resources, and measuring performance. The segments of the Company have been defined by the structure of the Company’s internal organization, focusing on the financial information that the Company’s operating decision-makers routinely use to make decisions about operating matters. The Company’s primary segment, Commercial Banking, is geographically divided by markets into the secondary segments which are the three subsidiary banks wholly-owned by the Company: QCBT, CRBT, and RB&T. Each of these secondary segments offers similar products and services, but is managed separately due to different pricing, product demand, and consumer markets. Each offers commercial, consumer, and mortgage loans and deposit services. The Company’s Wealth Management segment represents the trust and asset management and investment management and advisory services offered at the Company’s three subsidiary banks in aggregate. This segment generates income primarily from fees charged based on assets under administration for corporate and personal trusts, custodial services, and investments managed. No assets of the subsidiary banks have been allocated to the Wealth Management segment. The Company’s All Other segment includes the operations of all other consolidated subsidiaries and/or defined operating segments that fall below the segment reporting thresholds. This segment includes the corporate operations of the parent company. 38 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued Selected financial information on the Company’s business segments is presented as follows as of and for the three and six months ended June 30, 2015 and 2014. Commercial Banking Quad City Cedar Rapids Rockford Wealth Intercompany Consolidated Bank & Trust Bank & Trust Bank & Trust Management All Other Eliminations Total Three Months Ended June 30, 2015 Total revenue $ 12,992,397 $ 8,753,178 $ 3,773,068 $ 2,269,609 $ 908,697 $ ) $ 27,702,218 Net interest income $ 9,741,899 $ 6,522,511 $ 2,684,330 $ - $ ) $ - $ 18,490,836 Net income (loss) $ 229,577 $ ) $ 529,567 $ 438,530 $ ) $ ) $ ) Total assets $ 1,299,556,911 $ 860,403,296 $ 363,049,771 $ - $ 268,874,722 $ ) $ 2,542,968,846 Provision $ 1,673,665 $ 500,000 $ 175,000 $ - $ - $ - $ 2,348,665 Goodwill $ 3,222,688 $ - $ - $ - $ - $ - $ 3,222,688 Core deposit intangible $ - $ 1,571,165 $ - $ - $ - $ - $ 1,571,165 Three Months Ended June 30, 2014 Total revenue $ 11,962,820 $ 8,710,753 $ 3,701,841 $ 2,155,272 $ 5,266,342 $ ) $ 26,449,589 Net interest income $ 9,080,775 $ 5,739,056 $ 2,576,734 $ - $ ) $ - $ 16,965,343 Net income $ 2,454,422 $ 1,781,987 $ 614,264 $ 386,913 $ 4,007,836 $ ) $ 4,007,836 Total assets $ 1,278,200,724 $ 826,278,230 $ 351,309,896 $ - $ 208,242,778 $ ) $ 2,464,839,483 Provision $ 560,879 $ 250,000 $ 191,000 $ - $ - $ - $ 1,001,879 Goodwill $ 3,222,688 $ - $ - $ - $ - $ - $ 3,222,688 Core deposit intangible $ - $ 1,770,677 $ - $ - $ - $ - $ 1,770,677 Six Months Ended June 30, 2015 Total revenue $ 25,785,576 $ 18,181,672 $ 7,440,932 $ 4,613,047 $ 6,553,303 $ ) $ 55,853,889 Net interest income $ 19,016,937 $ 12,880,808 $ 5,318,412 $ - $ ) $ - $ 36,273,053 Net income $ 2,792,190 $ 1,751,739 $ 1,048,224 $ 897,860 $ 3,654,071 $ ) $ 3,654,071 Total assets $ 1,299,556,911 $ 860,403,296 $ 363,049,771 $ - $ 268,874,722 $ ) $ 2,542,968,846 Provision $ 2,556,121 $ 1,100,000 $ 403,000 $ - $ - $ - $ 4,059,121 Goodwill $ 3,222,688 $ - $ - $ - $ - $ - $ 3,222,688 Core deposit intangible $ - $ 1,571,165 $ - $ - $ - $ - $ 1,571,165 Six Months Ended June 30, 2014 Total revenue $ 23,900,953 $ 17,014,378 $ 7,184,717 $ 4,304,606 $ 10,490,207 $ ) $ 52,231,641 Net interest income $ 18,001,813 $ 11,641,115 $ 5,052,416 $ - $ ) $ - $ 33,814,584 Net income $ 4,795,705 $ 3,716,757 $ 1,085,303 $ 846,207 $ 7,897,051 $ ) $ 7,897,051 Total assets $ 1,278,200,724 $ 826,278,230 $ 351,309,896 $ - $ 208,242,778 $ ) $ 2,464,839,483 Provision $ 1,170,041 $ 550,000 $ 376,000 $ - $ - $ - $ 2,096,041 Goodwill $ 3,222,688 $ - $ - $ - $ - $ - $ 3,222,688 Core deposit intangible $ - $ 1,770,677 $ - $ - $ - $ - $ 1,770,677 39 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS INTRODUCTION This section reviews the financial condition and results of operations of the Company and its subsidiaries for the three months and six months ending June 30, 2015 and 2014. Some tables may include additional periods to comply with disclosure requirements or to illustrate trends. When reading this discussion, also refer to the consolidated financial statements and related notes in this report. The page locations and specific sections and notes that are referred to are presented in the table of contents. Additionally, a comprehensive list of the acronyms and abbreviations used throughout this discussion is included in Note 1 to the Consolidated Financial Statements. GENERAL QCR Holdings, Inc. is the parent company of QCBT, CRBT, and RB&T. QCBT and CRBT are Iowa-chartered commercial banks, and RB&T is an Illinois-chartered commercial bank. All are members of the Federal Reserve system with depository accounts insured to the maximum amount permitted by law by the FDIC. ● QCBT commenced operations in 1994 and provides full-service commercial and consumer banking, and trust and asset management services to the Quad City area and adjacent communities through its five offices that are located in Bettendorf and Davenport, Iowa and Moline, Illinois. QCBT also provides leasing services through its wholly-owned subsidiary, m2 Lease Funds, located in Brookfield, Wisconsin. In addition, QCBT owns 100% of Quad City Investment Advisors, LLC, which is an investment management and advisory company. ● CRBT commenced operations in 2001 and provides full-service commercial and consumer banking, and trust and asset management services to Cedar Rapids, Iowa and adjacent communities through its main office located on First Avenue in downtown Cedar Rapids, Iowa and its branch facility located on Council Street in northern Cedar Rapids. Cedar Falls and Waterloo, Iowa and adjacent communities are served through three additional CRBT offices (two in Waterloo and one in Cedar Falls). ● RB&T commenced operations in January 2005 and provides full-service commercial and consumer banking, and trust and asset management services to Rockford, Illinois and adjacent communities through its main office located on Guilford Road at Alpine Road in Rockford and its branch facility in downtown Rockford. EXECUTIVE OVERVIEW The Company reported a net loss of $524 thousand for the quarter ended June 30, 2015, and diluted EPS of ($0.05). By comparison, for the quarter ended March 31, 2015, the Company reported net income of $4.2 million, and diluted EPS of $0.52. As a result of the redemption of all of the Company’s remaining outstanding shares of preferred stock in the second quarter of 2014, neither quarter of 2015 included preferred stock dividends. For the second quarter of 2014, the Company reported net income before preferred dividends of $4.0 million, and diluted EPS of $0.45, after preferred stock dividends of $374 thousand. For the six months ended June 30, 2015, the Company reported net income of $3.7 million, and diluted EPS of $0.40. By comparison, for the six months ended June 30, 2014, the Company reported net income before preferred dividends of $7.9 million, and diluted EPS of $0.85, after preferred stock dividends of $1.1 million. 40 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued The second quarter of 2015 was highlighted by several significant items: ● A balance sheet restructuring that included $103.5 million in debt extinguishments and $6.9 million of related losses on debt extinguishment (see Note 7 to the Consolidated Financial Statements for additional details); ● Loan and lease growth at an annualized rate of 10.5% through the first six months of the year; ● Net interest margin improvement of eight basis points, quarter-over-quarter, primarily attributable to the balance sheet restructuring mentioned above; ● Improved asset quality metrics, with a reduction in NPAs as a percentage of total assets from 1.61% at September 30, 2014 to 1.07%at the current quarter-end; and ● A common stock offering that closed on May 13, 2015 totaling $63.5 million in net proceeds (see Note 7 to the Consolidated Financial Statements for additional details). Following is a table that represents the various net income measurements for the Company. For the three months ended For the six months ended June 30, 2015 June 30, 2014 June 30, 2015 June 30, 2014 Net income (loss) $ ) $ 4,007,836 $ 3,654,071 $ 7,897,051 Less: Preferred stock dividends - 373,869 - 1,081,877 Net income (loss) attributable to QCR Holdings, Inc. common stockholders $ ) $ 3,633,967 $ 3,654,071 $ 6,815,174 Diluted earnings (loss) per common share $ ) $ 0.45 $ 0.40 $ 0.85 Weighted average common and common equivalent outstanding* 9,946,744 8,050,514 9,098,697 8,040,279 *The increase in weighted average common and common equivalent outstanding shares was primarily due to the common stock issuance discussed in Note 7 to the consolidated financial statements. Also, in accordance with U.S. GAAP, the common equivalent shares are not considered in the calculation of diluted earnings per share in periods when the numerator is a net loss. The Company reported core net income (non-GAAP) for the quarter ending June 30, 2015 of $4.5 million, with diluted core EPS of $0.45. For the six months ended June 30, 2015, the Company reported core net income of $8.4 million, with diluted core EPS of $0.92. Core net income for both the second quarter and year-to-date excludes $5.0 million of after-tax non-recurring expenses, $4.5 million of which related to the previously announced prepayment of FHLB advances and other wholesale borrowings. Refer to pages 45-46 of this reportfor the GAAP to non-GAAP reconciliation details. 41 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued Following is a table that represents the major income and expense categories for the Company. For the three months ended For the six months ended June 30, 2015 March 31, 2015 June 30, 2014 June 30, 2015 June 30, 2014 Net interest income $ 18,490,836 $ 17,782,217 $ 16,965,343 $ 36,273,053 $ 33,814,584 Provision expense 2,348,665 1,710,456 1,001,879 4,059,121 2,096,041 Noninterest income 5,651,606 6,249,941 5,344,213 11,901,547 10,091,054 Noninterest expense 24,292,006 17,232,324 16,106,529 41,524,330 32,246,949 Federal and state income tax (benefit) ) 911,489 1,193,312 ) 1,665,597 Net income (loss) $ ) $ 4,177,889 $ 4,007,836 $ 3,654,071 $ 7,897,051 In comparing quarter-over-quarter, following are some noteworthy changes in the Company’s financial results: ● Net interest income increased 4% compared to the first quarter of 2015 and increased 9% from the same period in 2014. ● Provision increased 37% compared to the first quarter of 2015 and 134% from the same period in 2014. The increased provision in the second quarter of 2015 was the result of a $971 thousand increase in a specific allowance allocated to one relationship at QCBT. This relationship is not a new NPA, but new circumstances developed this quarter requiring an increase in specific allowance allocation. ● Noninterest income decreased 10% compared to the first quarter of 2015. The first quarter of 2015 included $417 thousand of securities gains. There were no securities gains in the second quarter of 2015. Additionally, swap fee income was $332 thousand higher in the first quarter of 2015. Noninterest income increased 6% from the second quarter of 2014. ● Noninterest expense increased 41% compared to the first quarter of 2015. The second quarter of 2015 included several nonrecurring expense items totaling approximately $7.7 million, $6.9 million of which related to the extinguishment of debt discussed in Note 7 to the Consolidated Finanacial Statements. Excluding the $7.7 million of nonrecurring expense, noninterest expense decreased 4% compared to the first quarter of 2015.Noninterest expense increased 51% from the second quarter of 2014. Excluding the $7.7 million of nonrecurring expense, noninterest expense increased 3% from the second quarter of 2014. ● Federal and state income tax decreased significantly compared to the first quarter of 2015 and the same period in the prior year. The company recognized a large tax benefit in the second quarter of 2015 due to a reduction in taxable income. Through the first six months of 2015, the Company’s nontaxable income exceeded taxable income (net of tax deductible expenses), creating a tax benefit. See page 60 of this reportfor additional details. 42 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued LONG-TERM FINANCIAL GOALS The Company’s long-term (defined as the next 12-24 months) financialgoals are as follows: ● Improve balance sheet efficiency by targeting a gross loans and leases to total assets ratio in the range of 70 – 75%; ● Improve profitability (measured by net interest margin and return on average assets); ● Continue to improve asset quality by reducing NPAs to total assets to below 1.00% and maintain charge-offs as a percentage of average loans of under 0.25% annually; ● Reduce reliance on wholesale funding to less than 15% of total assets; ● Grow noninterest bearing deposits to more than 30% of total assets; ● Increase the commercial lease portfolio so that it represents 10% of total assets; ● Grow gains on sales of government guaranteed portions of loans to more than$3 million annually; and ● Continue to grow trust and investment advisory fees by 15% annually. The following table shows the evaluation of the Company’s long-term financial goals. June 30, 2015 June 30, 2015 (non-GAAP*) March 31, 2015 June 30, 2014 Goal Key Metric Target (dollars in thousands) Balance sheet efficiency Gross loans and leases to total assets 70 - 75% 67% 66% 63% Profitability Net interest margin >3.45% 3.33% 3.25% 3.14% Return on average assets >1.00% -0.08% 0.71% 0.67% 0.66% Asset quality Nonperforming assets to total assets <1.00% 1.07% 1.21% 1.27% Net charge-offs to average loans** < 0.25% annually 0.12% 0.22% 0.06% Lower reliance on wholesale funding Wholesale funding to total assets < 15% 22% 26% 29% Funding mix Noninterest bearing deposits as a percentage of total assets > 30% 25% 23% 22% Commercial leasing Leases as a percentage of total assets 10% 7% 7% 6% Consistent, high quality noninterest income revenue streams Gains on sales of government guaranteed portions of loans** > $3 million annually $280 $284 $1,404 Grow trust and investment advisory fees** > 15% annually 8% 10% 14% *Non-GAAP calculations are provided, when applicable. Refer to GAAP to non-GAAP reconciliation table on page 46 of this report. **Ratios and amounts provided for these measurements represent year-to-date actual amounts for the respective period, that are then annualized for comparison.
